        Case 1:15-cr-00095-AJN Document 3242 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            9/13/21

  United States of America,

                –v–
                                                                  15-cr-95 (AJN)
  Fabian Morrison,
                                                                      ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       Pending before the Court is a motion for compassionate release. Dkt. No. 3082. The

Government’s opposition to the motion noted that Mr. Morrison’s anticipated release date was

July 30, 2021. Dkt. No. 3094 at 1. The Government is hereby ORDERED to file a letter by

September 20, 2021, informing the Court as to whether Mr. Morrison has been released, which

would moot the pending motion.

       SO ORDERED.


 Dated: September 13, 2021
        New York, New York
                                               ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
